Geo Point Technologies, Inc. Announces Definitive Agreement to Acquire Kazakh Oil Refinery Geo Point Enters Into Share Exchange Agreement Signals Significant Change in Corporate Strategy to Take Advantage of Refining Opportunities in Underserved Market Salt Lake City, UT, May 10, 2010 - Geo Point Technologies, Inc. (OTCBB: GNNC), today announced the culmination of a strategic planning process and a significant change in the Company’s business plan with the signing of a definitive share exchange agreement, from which Geo Point will ultimately emerge with a new, rapidly growing and profitable business model as an oil refiner in a region with significant oil but insufficient refining capacity. ”We are excited to announce that we have taken another major step towards achieving our goal of entering the oil refining business,” commented Jeffrey Jensen, Geo Point’s President and Chief Executive Officer.“After much research, we have determined to pursue an opportunity to acquire a state-of-the-art, green oil refinery in Southern Kazakhstan.This part of the world has tremendous oil reserves, but lacks refining capacity.Domestic demand for refined fuel products in Kazakhstan alone is more than enough to exceed the capacity from our current plant, setting the stage for planned expansion in the near-term.Beyond that, exporting opportunities throughout the broader region are substantial and attractive.This is a major opportunity and our shareholders will ultimately benefit.” Geo Point Technologies, Inc., entered into a share exchange agreement with GSM Oil Holdings Limited, a limited liability company organized in Cyprus and Summit Trustees PLLC, a Utah professional limited liability company, to acquire all of the issued and outstanding stock of GSM Oil Holdings.GSM Oil Holdings is in the process of acquiring Sinur Oil LLP through its wholly owned Dutch subsidiary, GSM Oil B.V.Sinur Oil is a development-stage oil refining company with operations in the southern area of Kazakhstan and has recently completed its initial “micro” oil refinery.At closing, Geo Point will issue 26,808,000 shares of its common stock to Summit Trustees and will receive all of the outstanding shares of GSM Oil Holdings. The structure is intended to be most tax advantageous for Geo Point’s shareholders, taking advantage of various credits and tax exclusions in the European Union, the United States and other countries. Significant conditions to closing must be resolved before the transaction can be closed, including GSM Oil Holdings’ acquisition of Sinur Oil and Geo Point’s satisfactory evaluation of the assets and operations of Sinur Oil’s initial oil refinery. Mr.
